UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7747



MALCOLM EUGENE ENCARNACION,

                                             Petitioner - Appellant,

          versus


JOHN NASH, Warden, FCI Ray Brook,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-00-354-BO)


Submitted:   February 14, 2002           Decided:   February 26, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malcolm Eugene Encarnacion, Appellant Pro Se.       Robert Edward
Skiver, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Malcolm Eugene Encarnacion appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.    We have

reviewed the record and the district court’s opinion and find no

reversible error.*   Accordingly, we deny a certificate of appeal-

ability and dismiss on the reasoning of the district court.    See

Encarnacion v. Nash, No. CA-00-354-BO (E.D.N.C. Sept. 4, 2001). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
       The claims Appellant seeks to raise for the first time in
response to the Respondent’s opposition to the § 2241 petition are
attempts to raise uncertified claims pursuant to 28 U.S.C.A. § 2255
(West Supp. 2001), and as such, are not properly before this court.


                                 2